UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
JIMMY LANCE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                                    Civil Action No. 16-0040 (RC)
                                    )
GREYHOUND LINES, INC.,              )
                                    )
                  Defendant.        )
___________________________________ )


                                        MEMORANDUM OPINION
         This matter is before the Court on Defendant Greyhound Lines Inc.’s Motion to Dismiss

Plaintiff’s Complaint, ECF No. 11. For the reasons discussed below the motion will be granted

in part and denied in part. 1

                                               I. BACKGROUND

         Greyhound Lines, Inc. (“Greyhound”) employed plaintiff as a bus driver. See Compl. at

1; Def. Greyhound Lines, Inc.’s Mem. of P. & A., ECF No. 11-1 (“Def.’s Mem.”) at 2. Plaintiff

“was a member of the bargaining unit whose terms and conditions of employment are governed

by a collective bargaining agreement (‘CBA’) between Greyhound and the Amalgamated Transit

Union Local 1700 (‘Union’).” Def.’s Mem. at 2; see generally id., Ex. 1 (Memorandum of

Agreement).


1
   Plaintiff’s Motion for Summary Judgment, ECF No. 5, is denied because it does not comply in form or in
substance with Federal Rule of Civil Procedure 56 and Local Civil Rule 7(h). The Court also denies plaintiff’s
Motion for Certification, ECF No. 14. This is not a class action, and certification of the class under Federal Rule of
Civil Procedure 23 is not warranted. Lastly, because no default has been entered and the parties are not required at
this time to meet, confer, or submit a joint report pursuant to Federal Rule of Civil Procedure 26(f) and Local Civil
Rule 16.3, the Court denies “Plaintiff’s Motion to Vacate Default; Verified Answer and Duty to Confer on
Nondispositive Motions,” ECF No. 17.

                                                          1
        According to Greyhound, “because of a documented poor safety record,” Def.’s Mem. at

4, on July 9, 2015, plaintiff entered into a Last Chance Agreement:


                 [Plaintiff’s] employment status will be at risk during the next one
                 year from the date of this last chance agreement. Therefore,
                 [plaintiff] must observe all rules of the Driver[’]s Rule Book, and
                 comply with all bulletins, directives and policies, and conduct
                 himself in a professional and courteous manner at all times. Failure
                 to adhere to any portion of these instructions . . . will result in [his]
                 discharge . . . regardless of the type or severity of the discipline
                 which would otherwise have been imposed for the infraction
                 involved.
Compl., Ex., ECF No. 1-1 at 1. 2 Plaintiff signed the Last Chance Agreement, as did Mark

Taylor on behalf of Greyhound and James Kennedy on behalf of the Union, “acknowledg[ing]

that they . . . read and underst[oo]d all conditions noted in the Agreement.” Id., Ex. at 1.

        On August 13, 2015, plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) alleging retaliation and discrimination based

on his sex occurring between November 1, 2014 and August 13, 2015. Id., Ex. at 6 (Charge of

Discrimination No. 570-2015-01678) (“First Charge”). He alleged:


                 On or about November/December 2014 my General Manager
                 received a text photo from my phone that an acquaintance of mine
                 had sent him. I also learned that another employee had mentioned
                 the photo in the New York break room. I addressed this gentleman
                 and nothing happened but someone called the union. From this time
                 I have suffered retaliation and sexual orientation discrimination by
                 my employer. My employer has falsely written me up for multiple
                 safety violations and I believe it’s to subject me to eventual wrongful
                 termination. On or about July 9, 2015, my employer sent a letter to
                 the union stating that if I get one more safety violation they are going
                 to terminate me.



2
  Plaintiff does not designate the exhibits to his complaint, ECF No. 1-1, by number. The Court refers to these
exhibits by the page numbers designated by ECF. For example, the Court refers to the July 9, 2015 Last Chance
Agreement as “Compl., Ex. at 1.”


                                                        2
                I believe I have been discriminated against based on my sex (sexual
                orientation) and in retaliation in violation of Title VII of the Civil
                Rights Act of 1964, as amended.
Id., Ex. at 6. The EEOC issued a right-to-sue notice on August 14, 2015. Id., Ex. at 18

(Dismissal and Notice of Rights, EEOC Charge No. 570-2015-01678). Although the EEOC was

“unable to conclude that the information [it] obtained establishes violations of the statutes,” it

advised plaintiff that, if he chose to file a lawsuit in federal court, he must do so within 90 days

of his receipt of the notice. Id., Ex. at 18.

        On September 9, 2015, plaintiff met with Mark Taylor, Area City Manager, and Tammy

Durham, Operational Supervisor. Id. at 2; see Def.’s Mem. at 5. He described the meeting as

follows:

                [On] Wednesday, September 9, 2015, I met with Mark Taylor,
                [M]anager[,] and Tammy Durham, Operational Supervisor, to talk
                about the EEOC complaints and why I did not come to them to
                address this issue. At some point, the manager became hostile,
                start[ed] yelling at me[] about all these accusations people are saying
                about me. While seated, he place[d] his hands on the arm of the
                chair and lift[ed himself] up, lean[ed] into my face, and repeated[,]
                “I am tired of these accusations, and yes!, we want to fire you, so
                if[] you get another violation or accident, we are going to fire you.”
Compl. at 2.

        On or about October 7, 2015, plaintiff sought legal assistance at the D.C. Employment

Justice Center. See id., Ex. at 39-40. Plaintiff informed its staff of the September 9, 2015

meeting with Mr. Taylor, and he was advised that he could “file a new EEO charge based on

retaliation for engaging in protected EEOC activity (filing a charge).” Id., Ex. at 40. In addition,

regarding the First Charge, plaintiff was advised that he had “90 days to file suit in federal . . .

court,” or by November 13, 2015. Id., Ex. at 40.

        On October 8, 2015, plaintiff filed a second charge of discrimination with the EEOC:




                                                   3
                 On about October 2014, I was hired as a Bus Driver for Greyhound.
                 On August 13, 2015, I filed EEOC Charge 570-2015-01678. On
                 September 9, 2015, Manager Mark Taylor called me in to his office
                 and yelled at me regarding my EEOC charge and threatened to fire
                 me. Since October 3, 2015, I have been taken off the schedule.

                 I believe I have been retaliated against for engaging in protected
                 activity in violation of Title VII of the Civil Rights Act of 1964, as
                 amended.
Id., Ex. at 45 (Charge of Discrimination No. 570-2015-00051) (“Second Charge”). The EEOC

issued a right-to-sue notice on October 19, 2015. Id., Ex. at 25 (Dismissal and Notice of Rights,

EEOC Charge No. 570-2015-00051).

        Plaintiff submitted his resignation on or about October 31, 2015. He filed this lawsuit on

December 23, 2015, and demands, among other relief, “financial compensation for lost income .

. . and stress.” Id. at 5. 3

                                               II. DISCUSSION

                     A. Dismissal Under Federal Rule of Civil Procedure 12(b)(6)

        Greyhound construes the complaint, see Def.’s Mem. at 1, as one raising five claims: (1)

discrimination based on sexual orientation in violation of 42 U.S.C. § 2000e-2; (2) retaliation in

violation of 42 U.S.C. § 2000e-3; (3) wrongful termination in violation of public policy; (4)

violation of Section 7 of the National Labor Relations Act (“NLRA”), see 29 U.S.C. § 157; and

(5) constructive discharge in violation of Section 8(a)(3) of the NLRA, see 29 U.S.C. §

158(a)(3). It moves to dismiss all of plaintiff’s claims under Federal Rule of Civil Procedure




3
  Plaintiff’s original complaint bears a date stamp indicating that the Clerk of Court received it, along with an
application to proceed in forma pauperis, on December 23, 2015. Although the Clerk of Court did not file these
documents on CM/ECF until January 11, 2016, the Court treats the complaint as if it had been filed on December
23, 2015.

                                                         4
12(b)(6) on the ground that the complaint fails to state claims upon which relief can be granted.

See Def.’s Mem. at 7-8.

        A plaintiff need only provide a “short and plain statement of [his] claim showing that [he

is] entitled to relief,” Fed. R. Civ. P. 8(a)(2), and “give[s] the defendant fair notice of what the . .

. claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (internal quotation

marks omitted). A Rule 12(b)(6) motion tests the legal sufficiency of a complaint, Browning v.

Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002), and “not whether the plaintiff will prevail on the

merits,” Woodruff v. DiMario, 197 F.R.D. 191, 193 (D.D.C. 2000). In considering such a

motion, the “complaint is construed liberally in the plaintiff[’s] favor, and [the Court] grant[s]

plaintiff[] the benefit of all inferences that can be derived from the facts alleged.” Kowal v. MCI

Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). “[T]he [C]ourt need not accept

inferences drawn by plaintiff[] if such inferences are unsupported by the facts set out in the

complaint,” id., or “a legal conclusion couched as a factual allegation,” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (internal quotation marks and citation omitted), or “naked assertions devoid

of further factual enhancement,” id.

        A complaint survives a motion under Rule 12(b)(6) only if it “contain[s] sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Pro se

complaints are “held to less stringent standards than formal pleadings drafted by lawyers,”

Erickson, 551 U.S. at 94 (internal quotation marks and citation omitted), and the Court considers

the allegations set forth in plaintiff’s complaint and in his other “filings, including filings

responsive to a motion to dismiss,” Brown v. Whole Foods Mkt. Grp., Inc., 789 F.3d 146, 152

(D.C. Cir. 2015) (citing Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999)).



                                                   5
Nevertheless, even a pro se complaint “must plead ‘factual matter’ that permits the court to infer

‘more than the mere possibility of misconduct’” by the defendant. Atherton v. District of

Columbia Office of the Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (quoting Iqbal, 556 U.S.

at 678-79).

                             B. Discrimination and Retaliation Claims

        Under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), see 42 U.S.C.

§ 2000e et seq., an employer may not “discriminate against an individual with respect to his

compensation, terms, conditions or privileges of employment, because of such individual’s . . .

sex. ” 42 U.S.C. § 2000e-2(a)(1). An aggrieved employee may file a charge of discrimination

with the EEOC, see 42 U.S.C. § 2000e-5(b), and if subsequently he chooses to file a lawsuit in

federal district court, he must do so within 90 days of receipt of the EEOC’s right-to-sue notice,

see 42 U.S.C. § 2000e-5(f)(1). It is presumed that the EEOC mails each notice on the date of its

issuance, and that the aggrieved employee receives the notice within three days. See Baldwin

Cnty. Welcome Ctr. v. Brown, 466 U.S. 147, 148 n.1 (1984) (per curiam); Jideani v. Washington

Metro. Area Transit Auth., 979 F. Supp. 2d 77, 84 (D.D.C. 2013). “Thus, in the typical case a

[plaintiff] has 93 days from the date the EEOC issues a [notice] to file suit in federal court.”

Olatunji v. District of Columbia, 958 F. Supp. 2d 27, 30 (D.D.C. 2013).

        The Court may dismiss a Title VII claim even if a plaintiff had missed his deadline by a

single day. See Woodruff v. Peters, 482 F.3d 521, 525 (D.C. Cir. 2007) (citations omitted).

However, “[t]he 90-day period is not a jurisdictional prerequisite to filing suit in federal district

court but operates as a statute of limitations[.]” Smith-Haynie v. District of Columbia, 155 F.3d
575, 579 (D.C. Cir. 1998) (citations omitted). It “is subject to . . . equitable tolling,” id., for

example, which “allows a plaintiff to avoid the bar of the limitations period if despite all due



                                                   6
diligence he is unable to obtain vital information bearing on the existence of his claim,” Currier

v. Radio Free Europe/Radio Liberty, Inc., 159 F.3d 1363, 1367 (D.C. Cir. 1998) (citation

omitted).

       Greyhound moves to dismiss the discrimination and retaliation claims set forth in the

First Charge on the ground that plaintiff failed to file this lawsuit timely. See generally Def.’s

Mem. at 8-10. It posits that plaintiff would have received the EEOC’s right-to-sue notice on

Monday, August 19, 2015, that the 90-day period within which plaintiff was required to file this

lawsuit ended on November 15, 2015, and that plaintiff failed to file his lawsuit by that date. Id.

at 9. Absent any assertion of an “equitable consideration that would extend the 90-day filing

deadline,” Greyhound urges the Court to “dismiss [p]laintiff’s claims arising out of the First

Charge . . . because they are time barred.” Def.’s Reply in Support of its Mot. to Dismiss Pl.’s

Compl. and Opp’n to Pl.’s Mot. for Cert., ECF No. 15 (“Reply”) at 3.

       Plaintiff responds:
               The First Charge was sign[ed] on August 13, 2015 and the second
               charge was sign[ed] on October 19, 2015. These Charges were joint
               charges, because Retaliation was enter[ed] on both form[s] making
               the last charge the effective date for filing. The plaintiff was
               inform[ed] by the D.C. Employment Justice Center to file
               document[s] together, because Retaliation has occurred during the
               first charge. Plaintiff complaint was file[d] in court on December
               23, 2015.
Pl.’s Resp. in Opp’n to Def.’s Mot. to Dismiss Compl. and Mot. for Cert., ECF No. 13 (“Pl.’s

Opp’n”) at 4 (page numbers designated by ECF). He thus treats his two charges of

discrimination as if they were a single matter, such that the timely filing with respect to the

Second Charge cures the late filing with respect to the First Charge. He is mistaken. Even if the

retaliation claims are “joint charges,” each right-to-sue notice advised plaintiff of the 90-day

period within which he must file a lawsuit.


                                                  7
       Plaintiff’s tardiness might be excused if he were able to demonstrate a basis for tolling

the 90-day limitations period. Plaintiff acknowledges the filing of his complaint on December

23, 2015, Pl.’s Opp’n at 4, and other than the mistaken argument set forth above, he makes no

further attempt to explain his failure to file this lawsuit on or before November 15, 2015. He

cannot claim to have relied on erroneous or misleading advice from the D.C. Employment

Justice Center, because its staff advised him to file his lawsuit even sooner, by November 13,

2015. See Compl., Ex. at 40. Any instruction plaintiff may have received “to file the

document[s] together,” id., does not address his failure to heed the warning set forth in the right-

to-sue notice itself, and the advice of counsel at the D.C. Employment Justice Center, to file his

lawsuit within 90 days.

       “The burden is on the plaintiff to demonstrate that equity demands forgiveness of a late

filing, and where – as here – plaintiff ‘offers no explanation at all’ for his tardiness, that burden

is not met.” Mack v. WP Co., LLC, 923 F. Supp. 2d 294, 301 (D.D.C. 2013) (quoting McAlister

v. Potter, 733 F. Supp. 2d 134, 143-44 (D.D.C. 2010)). The Court therefore grants Greyhound’s

motion in part and dismisses the retaliation and sex discrimination claims set forth in the First

Charge. The retaliation claim stemming from the Second Charge is not time-barred, and it will

survive Greyhound’s motion.

       “To establish a prima facie case of retaliation, a claimant must show that (1) [he] engaged

in a statutorily protected activity; (2) [he] suffered a materially adverse action by [his] employer;

and (3) a causal connection existed between the two.” Wiley v. Glassman, 511 F.3d 151, 155

(D.C. Cir. 2007) (citations omitted). It is clear that plaintiff engaged in protected activity by

filing the First Charge. It matters not that the Court has dismissed the sex discrimination and

retaliation claims set forth therein as untimely. See Coats v. DeVos, __ F. Supp. 3d __, __, 2017



                                                   8
WL 521500, at *10 (D.D.C. Feb. 8, 2017) (finding that EEOC complaint “constitutes protected

activity for purposes of both Title VII and the ADEA” even though it “resulted in a finding of

‘no discrimination with respect to any of [plaintiff’s] allegations”). Thus plaintiff establishes the

first element of his prima facie case.

       Title VII’s anti-retaliation provision does not “protect[] an individual . . . from all

retaliation, but from retaliation that produces an injury or harm.” Patzy v. Hochberg, __ F. Supp.

3d __, __, 2016 WL 6635632, at *2 (D.D.C. Nov. 9, 2016) (citing Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 67 (2006)). There must be “significant, tangible harm,” id. (quoting

Walker v. Johnson, 785 F.3d 1085, 1095 (D.C. Cir. 2015)), as there is no protection from “petty

slights, minor annoyances, and simple lack of good manners,” Burlington N., 548 U.S. at 68.

Accordingly, a materially adverse action in the context of a retaliation claim means an action that

would “have dissuaded a reasonable worker from making . . . a charge of discrimination.” Id.

(internal quotation marks and citations omitted).

       Plaintiff bases his retaliation claim on the September 9, 2015 meeting, during which Mr.

Taylor yelled at him and, apparently with reference to the Last Chance Agreement, threatened to

fire him “if[ he] got another violation or accident[.]” Compl. at 2. These allegations only

indicate that plaintiff endured an unpleasant encounter with a manager. “[S]poradic verbal

altercations or disagreements,” Baloch v. Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir. 2008), or

“mere ‘trivial harms,’ ‘petty slights,’ and ‘minor annoyances,’” Townsend v. United States, __ F.

Supp. 3d __, __, 2017 WL 727536, at *21 (D.D.C. Feb. 21, 2017) (quoting Burlington N., 548
U.S. at 68), do not amount to material adverse actions, see Brokenborough v. District of

Columbia, __ F. Supp. 3d __, __ No. 13-CV-1757, 2017 WL 663524, at *10 (D.D.C. Feb. 17,

2017) (finding that “single incidents of verbal taunts and mocking, eye-rolling and cursing” were



                                                  9
not materially adverse actions). Nor can plaintiff point to Mr. Taylor’s purported threat of

discipline or termination in the future as a materially adverse employment action. See Valles-

Hall v. Ctr. for Nonprofit Advancement, 481 F. Supp. 2d 118, 144-45 (D.D.C. 2007) (finding

that, absent assertion that employer “carried through with her alleged threat of termination and

her mere threat, in and of itself, is not an adverse employment action”); see also Lutkewitte v.

Gonzales, 436 F.3d 248, 271 (D.C. Cir. 2006) (Brown, J., concurring) (“Threats of future

adverse actions (whether explicit or implicit) may culminate in a tangible employment action if

carried out, but they do not themselves meet that standard.”).

       If the Court looks to submissions other than the complaint, however, plaintiff meets with

success. The Second Charge mentions that plaintiff had been taken off the schedule. Compl.,

Ex. at 45. Plaintiff asserts that Greyhound “took [him] off the board, that is, the data base to

know when you will be called” to work. Pl.’s Opp’n at 9. Further, he claims that Greyhound

“suspended [him] for weeks of time without notice[],” and that he did not receive payment for

work performed or for meals even though he filled out the proper forms. Id.

       “Actions short of an outright firing can be adverse within the meaning of Title VII, but

not all lesser actions by employers count.” Forkkio v. Powell, 306 F.3d 1127, 1130 (D.C. Cir.

2002). A suspension without pay might qualify as a materially adverse action, see Román v.

Castro, 149 F. Supp. 3d 157, 172 (D.D.C. 2016) (noting that suspension “could qualify as a

materially adverse action under D.C. Circuit precedent”), if, for example, the employee was not

paid for that period of time, see Dickerson v. SecTek, Inc., 238 F. Supp. 2d 66, 80 n.11 (D.D.C.

2002) (noting that “courts have almost uniformly held that a disciplinary suspension for which

the employee is not compensated imposes a tangible harm to employment status and thus

amounts to an adverse employment action”). A suspension and the denial of work hours or pay



                                                 10
might have dissuaded a reasonable employee from filing a charge of discrimination with the

EEOC. Taken together, the Court finds plaintiff’s assertions sufficient to make out the second

element of the prima facie case.

         With respect to causation, the third element, there are practically no factual allegations.

The complaint describes the September 9, 2015 meeting, but otherwise does not mention

suspension, lost pay, or being taken off the work schedule. Nor does the complaint itself allege

any connection between the First Charge and an adverse action. The Second Charge states that

plaintiff was taken off the schedule as of October 3, 2015, roughly five weeks after the

September 9, 2015 meeting with Mr. Taylor and Ms. Durham. See Compl., Ex. at 45. Plaintiff’s

opposition to Greyhound’s motion purportedly lists “some of the Adverse Action[s] that took

place,” Pl.’s Opp’n at 7, yet it is not at all clear when any of these actions occurred, or whether

any allegedly resulted from plaintiff’s protected activity.

         Plaintiff does allege that his managers raised his EEO claims specifically at the

September 9, 2015 meeting, Mr. Taylor expressed hostility about the EEO claims, and shortly

thereafter, since October 3, 2015, plaintiff was taken off the schedule. These allegations are

enough to suggest motivation, thus, causation. In light of the Court’s obligation not only to

construe the complaint liberally but also to take into account plaintiff’s other filings, the Court

concludes that plaintiff by the thinnest of margins establishes the third element of his prima facie

retaliation claim. Therefore, the Court denies Greyhound’s motion to dismiss the retaliation

claim stemming from the Second Charge. 4


4
  Plaintiff also refers to the October 19, 2015 right-to-sue notice, stating that he must “prove to the court that Title
VII can be enter [sic] based on discrimination, or else, the EEOC would not [have] given me the right to sue.” Id. at
6. Plaintiff appears to argue that the retaliation claim must be viable because the EEOC issued a right-to-sue notice.
Not so. The right-to-sue notice marks the end of the EEOC’s participation – based on the information available, it
was unable to conclude that Greyhound violated Title VII – at which point plaintiff had the option of filing a lawsuit
in federal court. It is not an endorsement of plaintiff’s claim or proof that Greyhound retaliated against plaintiff.


                                                          11
                 C. Wrongful Termination and Constructive Discharge Claims

                    1. Preemption and the Labor-Management Relations Act

       Plaintiff alleges that Greyhound constructively discharged him and terminated his

employment in violation of public policy. See Compl. at 1, 3. Greyhound moves to dismiss

these claims on the ground that they are preempted by federal law. See Def.’s Mem. at 10-11.

       Section 301 of the Labor-Management Relations Act (“LMRA”) provides:

               Suits for violation of contracts between an employer and a labor
               organization representing employees in an industry affecting
               commerce . . . may be brought in any district court of the United
               States having jurisdiction of the parties, without respect to the
               amount in controversy or without regard to the citizenship of the
               parties.
29 U.S.C. § 185(a). Section 301 not only “confer[s] jurisdiction on federal courts to hear suits

charging violations of collective-bargaining agreements,” but also “authorize[s] federal courts to

create a body of federal law for the enforcement of collective-bargaining agreements.” Int’l Bhd.

of Elec. Workers, AFL-CIO v. Hechler, 481 U.S. 851, 855 (1987) (citation omitted). Thus,

where the resolution of a state law claim “is substantially dependent upon analysis of the terms

of an agreement made between the parties in a labor contract, that claim must either be treated as

a [Section] 301 claim . . . or dismissed as pre-empted by federal labor-contract law.” Allis-

Chalmers Corp. v. Lueck, 471 U.S. 202, 220 (1985) (citations omitted)

       Greyhound contends that plaintiff’s wrongful termination and constructive discharge

claims are preempted by Section 301 because their resolution necessarily requires the Court to

interpret the CBA between it and the Union. See Def.’s Mot. at 10-11, 12-13. Plaintiff responds

by asserting that Greyhound’s “drivers are govern[ed] by [the] Driver’s Rule Book,” Pl.’s Opp’n

at 4, particularly Section 2, titled Driver Behavior and Image, see id., Ex. One (excerpt from

Greyhound Driver’s Rule Book) at 2-3. The Court presumes that plaintiff cites Section 2 of the

                                                12
Driver’s Rule Book because it contains an anti-discrimination provision. See id., Ex. One at 2

(Section 2-2) (“It is the policy of Greyhound to prohibit discrimination and harassment of any

type and to afford equal treatment to all . . . employees regardless of . . . gender [or] sexual

orientation[.]”). The CBA, too, prohibits “discrimination in hiring, promotion, or other aspects

of employment because of . . . gender [or] sexual orientation[.]” Def.’s Mem., Ex. 1 at 16

(Article G-22). And, the Court notes, nothing in the Driver’s Rule Book prevents Greyhound

from disciplining or discharging an employee “for any violation or infraction of any Company

rule, directive or order, bulletin or policy, or for violation of any federal, state/provincial, or local

law or regulation.” Pl.’s Opp’n, Ex. One (Section 1-2) at 2.

        The issue here is not Greyhound’s anti-discrimination policy. Rather, the question is

whether Section 301 controls and, if so, whether this Court must dismiss plaintiff’s wrongful

termination and constructive discharge claims. Plaintiff’s opposition is essentially silent on this

point. The Court concludes that plaintiff’s wrongful termination and constructive discharge

claims are preempted by Section 301, as their resolution requires an analysis of the CBA’s terms.

See Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 413 (1988) (holding that

“application of state law is pre-empted by § 301 of the [LMRA] only if such application requires

the interpretation of a collective-bargaining agreement”); Int’l Union of Bricklayers & Allied

Craftworkers v. Ins. Co. of the West, 366 F. Supp. 2d 33, 40 (D.D.C. 2005) (“In other words,

state law is preempted by § 301 of the [LMRA] if its application requires the interpretation of a

collective bargaining agreement.”).




                                                   13
                                      2. CBA’s Grievance Procedure

        The CBA provides that an employee may be disciplined for just cause. Def.’s Mem., Ex.

1 at 8 (Article G-7). 5 It further provides that “[a]ll differences, disputes, suspensions, and

discipline cases . . . between the parties arising out of [the CBA] will be handled” by a three-step

grievance procedure. Id., Ex. 1 at 9 (Article G-8). Greyhound moves to dismiss plaintiff’s

wrongful termination and constructive discharge claims on the ground that plaintiff had not

exhausted the grievance procedure before filing this action. See id. at 13. Plaintiff’s opposition

is silent on this point; he neither alleges that he filed a grievance nor makes any argument that he

is not bound by the CBA’s terms regarding resolution of non-Title VII employment-related

disputes.

        “[W]here the [CBA] provides grievance . . . procedures, those procedures must first be

exhausted” before a plaintiff may initiate a civil action against the employer. Cefarrati v. JBG

Properties, Inc., 75 F. Supp. 3d 58, 69 (D.D.C. 2014) (quoting United Paperworkers Int’l Union,

AFL-CIO v. Misco, Inc., 484 U.S. 29, 37 (1987)) (additional citation omitted). Because plaintiff

has not exhausted the grievance procedure, his wrongful termination and constructive discharge

claims will be dismissed. See id.; Washington v. AlliedBarton Sec. Servs., LLC, __ F. Supp. 3d

__, __, 2016 WL 6775421, at *5 (D.D.C. Nov. 15, 2016) (where plaintiff “fails to plausibly

identify any source of contractual right he seeks to vindicate that is independent of the CBA, the



5
  Ordinarily, if the Court relies on materials outside the pleadings, it converts a motion to dismiss under Rule
12(b)(6) into a motion for summary judgment under Rule 56. See Fed. R. Civ. P. 12(d). The Court declines to
convert Greyhound’s motion “simply because it refers to materials outside the pleadings” where, as here, Greyhound
submits a copy of the CBA, plaintiff refers to his membership in a labor union and to his right to union
representation, see Compl. at 4, and the CBA is “central to plaintiff[’s] claims,” Krooth & Altman v. N. Am. Life
Assur. Co., 134 F. Supp. 2d 96, 99 (D.D.C. 2001); see Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998
F.2d 1192, 1196 (3d Cir. 1993) (holding that “a court may consider an undisputedly authentic document that a
defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the document”).
Plaintiff has not disputed the authenticity of the document.


                                                       14
Court determines that his claim is dependent on the CBA and is therefore preempted”), appeal

docketed, No. 16-7147 (D.C. Cir. Dec. 5, 2016).

              D. Constructive Discharge Claim Under Section 8(a)(3) of the NLRA

       Plaintiff alleges a constructive discharge claim, see Compl. at 4, under Section 8(a)(3) of

the NLRA, which prohibits “discrimination in regard to hire or tenure of employment or any

term or condition of employment to encourage or discourage membership in any labor

organization,” 29 U.S.C. § 158(a)(3). Specifically, he contends that Mr. Taylor “force[d] him to

sign the Last Chance Agreement . . . or else[] get fired on the spot without representati[on] by a

union [representative] as [he] request[ed].” Compl. at 4. Greyhound moves to dismiss this claim

on the ground that the National Labor Relations Board (“NLRB”), not this federal district court,

has subject matter jurisdiction over it. See Def.’s Mem. at 15.

       Plaintiff mentions a “Section 8(a)(3) Unfair Labor Practice Claim” in his opposition, see

Pl.’s Opp’n at 7, and presents neither an argument nor legal authority to show that his

constructive discharge claim properly is brought in this court. “NLRB’s jurisdiction is in general

exclusive[, and] if a claim falls within [its] purview, state and federal courts are preempted from

hearing it.” Dist. No. 1, Pac. Coast Dist., Marine Engineers’ Beneficial Ass’n, AFL-CIO v.

Liberty Maritime Corp., 815 F.3d 834, 839 (D.C. Cir. 2016). Therefore, the Court will grant

Greyhound’s motion to dismiss the constructive discharge claim for lack of jurisdiction.




                                                15
                                        E. Failure to Represent Claim 6

         Plaintiff’s final claim, too, is under the NLRA. He alleges that his “union

representative[] fail[ed] to meet with [him] on several grievances,” that he “[f]alsif[ied]

documents and [failed to maintain] a record of legal accountable documents,” Compl. at 4, in

violation of the NLRA. Greyhound is the sole defendant in this case, and the Court presumes

that plaintiff attempts to bring his failure to represent claim as a “hybrid § 301/fair representation

claim,” Cephas v. MVM, Inc., 520 F.3d 480, 485 (D.C. Cir. 2008) (citations omitted),

“consist[ing] of two [intertwined] causes of action, one against the employer for breach of the

CBA and the other against the union,” Jackson v. Teamsters Local Union 922, 991 F. Supp. 2d
71, 81 (D.D.C. 2014) (internal quotation marks and citations omitted) (brackets in original). A

viable hybrid claim requires a plaintiff to “show that “(1) the union breached its [duty of fair

representation] and (2) the employer breached the CBA.” Id. (quoting Cephas, 520 F.3d at 485)

(brackets in original).

         Greyhound moves to dismiss plaintiff’s hybrid claim because the allegations set forth in

the complaint “are utterly threadbare.” Def.’s Mem. at 17. The Court concurs, and notes that

plaintiff’s opposition on this point is incomprehensible. He merely states that defendant’s

counsel “have enter redundancy statement toward the Plaintiffs’ [sic] responsive [sic], making

their case inconsisten[t] and incompetent evidence that is valid to prove this case.” Pl.’s Opp’n




6
  The Court denies Greyhound’s motion to dismiss the failure to represent claim as time-barred. A plaintiff must
bring his claim within six months, 29 U.S.C. § 160(b), and the clock “begin[s] to run when the claimant ‘discovers,
or in the exercise of reasonable diligence should discover, the acts that form the basis of his claim,’” Hollie v. Smith,
813 F. Supp. 2d 214, 220 (D.D.C. 2011) (quoting McConnell v. Air Line Pilots’ Ass’n, Int’l, 763 F. Supp. 2d 37, 41
(D.D.C. 2011)). Based on plaintiff’s reference to the July 9, 2015 Last Chance Agreement he allegedly was forced
to sign, see Compl. at 1, plaintiff was aware on that date of the union’s breach of duty. Plaintiff filed this lawsuit on
December 23, 2015, within the six-month limitations period.

                                                           16
at 8. Accordingly, the Court grants Greyhound’s motion to dismiss the failure to represent claim

because the complaint fails to allege sufficient facts to support it.

                                              III. CONCLUSION

         The Court concludes that a single retaliation claim survives. Accordingly, Greyhound’s

motion to dismiss will be granted in part and denied in part. 7 An Order is issued separately.



                                                               /s/
                                                               RUDOLPH CONTRERAS
                                                               United States District Judge
DATE: March 27, 2017




7
  In the event of an unfavorable ruling, plaintiff appears to have requested an opportunity to amend his complaint.
See Pl.’s Opp’n at 10. The Court treats this request as a motion to amend his complaint. At this stage of the
proceedings, plaintiff cannot amend his complaint as a matter of course. See Fed. R. Civ. P. 15(a)(1). He has not
obtained defendant’s written consent or the Court’s leave to file an amended complaint. See Fed. R. Civ. P.
15(a)(2). Lastly, plaintiff’s motion neither complies with Local Civil Rule 7(i) nor otherwise indicates how he
wishes to amend his complaint. For these reasons, plaintiff’s motion to amend is denied.

                                                         17